NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DEERE & COMPANY,
Plaintiff-Appellan,t,
V.
BUSH HOG, LLC,
Defendant-Cross Appellcmt,
AND
GREAT PLAINS MANUFACTURING
INCORPORATED, ~
Defendant-Cr0ss Appellan.t.
2011-1629, -1630, -1631
Appeals from the United States District Court for the
Southern District of Iowa in case no. 09-CV-O095, Senior
Judge Charles R. W01]e.
ON MOTION
ORDER
Deere & Co1npany move without opposition to with-
draw Richard L. Rainey as principal counsel and to sub-
stitute Roderick R. McKe1vie as principal counsel Bush

DEERE & CO V. BUSH HOG 2
Hog, LLC and Great Plains Manufacturing Incorporated
(Bush Hog) move to strike non-record material that Deere
& Company had designated for inclusion in the joint
appendix Deere & Company respond stating that they
will file a corrected brief by January 27, 2012 that does
not cite the non-record material and will not include such
material in the appendix Bush Hog replies stating that
in light of Deere & Company’s response the motion to
strike is moot and asks that the motion be withdrawn
Upon consideration thereof, 4
IT ls ORDERED THAT:
(1) The motion to substitute counsel is granted
(2) The motion to strike is withdrawn.
FOR THE COURT
   /s/ Jan Horbal__\[
Date J an Horb aly
Clerk
cc: Richard L. 'Rainey, Esq.
Rode1'ick R. McKelvie, Esq. F"-ED
C1`a1’é’ C- Marti“» ES‘1- u.s.counT o1=APPEAusFon
SC()tt  B1'()W[1, ESq_ Tl'lE FEDEFlAl.ClRCUlT
S19 FEB ll 7 2012
JANHORBAl¥
CLEBK